Citation Nr: 0810536	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-19 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which assigned an initial evaluation of 
30 percent for PTSD effective July 30, 2004.  The appeal was 
subsequently transferred to the RO in Winston-Salem, North 
Carolina.


FINDING OF FACT

The veteran's PTSD does not result in more than occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.321, Part 4, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the veteran did not 
manifest symptoms to warrant a rating in excess of 30 percent 
at any time after the claim was filed, staged ratings are 
inappropriate here.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. § 
4.130.  Since the RO assigned a disability rating of 30 
percent, the only issue on appeal is whether a higher rating 
is warranted.  The general rating formula for mental 
disorders assigns a 50 percent rating on the basis of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The October 2004 and December 2006 VA examinations as well as 
the VA treatment records from February 2005 to January 2008 
lead the Board to conclude that the veteran's symptoms 
comport with no higher than a 30 percent rating.

The October 2004 VA examiner noted that the veteran suffered 
mild to moderate PTSD symptoms once or twice per month.  
These symptoms included nightmares, anxiety, and hyper-
vigilance.  The veteran's mood was neutral and his affect was 
blunted.  Thought processes were normal with no suicidal or 
homicidal ideation.  He was oriented to person, place, and 
time.  The veteran reported spending time with his children 
and socializing with a couple of friends.  The veteran was 
retired at the time of the examination but the VA examiner 
concluded that he has been able to work and was generally 
able to perform his former occupation as an assembly line 
worker at an automobile manufacturing company.

The veteran underwent a second VA examination for PTSD in 
December 2006.  The VA examiner noted continuing symptoms 
including nightmares, flashbacks, social isolation, and 
increased startle response.  His affect was somber and 
constricted.  He appeared somewhat depressed and tense.  He 
was alert, oriented, and cooperative.  There was no thought 
disorder, hallucinations, or delusions.  The veteran reported 
occasionally, but not often, visiting with family and 
friends.  Also, he socializes at church.  The veteran gets 
along well with his wife, but they sleep in separate beds 
because of his tendency to become agitated during the night 
and thrash about.  The veteran also testified about this at 
his October 2006 RO hearing.  He does not sleep soundly at 
night due to his nightmares.

The October 2004 VA examiner assigned a global assessment of 
functioning (GAF) score of 65.  A GAF score between 61 and 70 
denotes:  some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  The December 2006 VA examiner 
assigned a GAF score of 55.  A GAF score between 51 and 60 
denotes:  moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Id.  A GAF score 
between 41 and 50 denotes: 
serious symptoms or any serious impairment in social, 
occupational or school functioning.  Id.  Treatment records 
indicate a GAF score 50 in September 2006, December 2006, 
June 2007, and December 2007.  Although the scores from the 
treatment records are lower than the VA examination scores, 
the reporting of the nature and severity of symptoms is 
consistent.  Minor discrepancies in GAF scores result from 
the subjective nature of the scale.

The veteran's symptoms, as described in the records of 
treatment and examination, do not approximate occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, which is required for a 50 percent rating.  
The veteran's depressed mood and chronic sleep impairment due 
to nightmares are commensurate with his current 30 percent 
rating.

Extraschedular consideration

Under 38 C.F.R. § 3.321(b)(1) (2007), to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Although the 
veteran has reported to periodic treatment appointments, 
there have been no hospitalizations.

Marked interference with employment due to PTSD has not been 
shown either.  The veteran is retired.  There is some 
evidence in the record that obliquely refers to the veteran's 
past difficulties in his relationships with coworkers but no 
evidence supports a marked interference with employment.  
Therefore, the Board finds the schedular standards to 
adequately reflect impairment to earning capacity given the 
veteran's overall employment picture. 

In light of the above, a higher rating is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).



	(CONTINUED ON NEXT PAGE)
Duties to notify and assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4)VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an opinion holding 
that a separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claim involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003.

In connection with the claim for service connection, the RO's 
August 2004 letter describing the evidence needed to support 
the veteran's claim was timely mailed well before the October 
2004 rating decision that granted service connection.  The 
veteran was also provided with information concerning 
effective dates of awards, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim), in March 2006, shortly after this decision was 
issued.  Although this notice was not given before the 
October 2004 rating decision, once the veteran filed a notice 
of disagreement with the initial rating, he was properly 
provided with information concerning the disability 
evaluation criteria in the statement of the case. 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran by 
affording the veteran VA examinations.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.




____________________________________________
MARY GALAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


